Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, effective
as of the 1st day of February, 2018 (the “Effective Date”), by and between
Jeffrey Brown (hereinafter referred to as the “Executive”), and US Alliance
Corporation, a Kansas corporation (hereinafter referred to as the “Employer”).

 

WHEREAS, the Employer is a financial services holding company with its
headquarters in Topeka, Kansas;

 

WHEREAS, US Alliance Life and Security Company, a Kansas corporation and the
wholly owned subsidiary of the Employer (“USALSC”) is a life insurance company
engaged in providing quality products and services, with its headquarters in
Topeka, Kansas;

 

WHEREAS, Dakota Capital Life Insurance Company, a North Dakota corporation and
the wholly owned subsidiary of USALSC (“DCL”) is a life insurance company
engaged in providing quality products and services;

 

WHEREAS, the Executive has experience as an executive of financial services
holding companies and life insurance companies;

 

WHEREAS, the Employer desires to employ the Executive and to appoint the
Executive to USALSC as the Executive Vice President and Chief Operating Officer
of USALSC on the terms and conditions hereinafter set forth;

 

WHEREAS, the Employer desires to employ the Executive and to appoint the
Executive to DCL as the President and Chief Operating Officer of DCL on the
terms and conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to accept employment with the Employer as the
Executive Vice President and Chief Operating Officer of USALSC and as the
President of DCL on the terms and conditions hereinafter set forth.

 

1

--------------------------------------------------------------------------------

 

 

W I T N E S S E T H

 

NOW, THEREFORE, the parties, in consideration of their respective promises and
undertakings as herein set forth, agree as follows:

 

1.             Employment.  Subject to the terms and conditions hereinafter set
forth, the Employer hereby employs the Executive, and the Executive hereby
accepts employment with the Employer to act on the Employer’s behalf, as the
Executive Vice President and Chief Operating Officer of USALSC and President of
DCL.

 

2.             Duties.  In exchange for the compensation and benefits granted
under this Agreement, Executive shall, to the best of his ability, faithfully
and diligently render full-time services to Employer in the position of ,
respectively, Executive Vice President, Chief Operating Officer and President.
Executive shall perform all duties that are consistent with these positions, all
duties and responsibilities specified in the Articles of Incorporation and
Bylaws of the Employer, USALSC and DCL, as the same may be amended from time to
time, and such other duties and responsibilities as may be specified by the
Boards of Directors of the Employer, USALSC and DCL and the Chief Executive
Officer of the Employer.  The Executive shall report to the Chief Executive
Officer of the Employer for the performance of his duties and shall devote
substantially all of his working time, attention, skill and reasonable best
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Employer
(and their subsidiaries and affiliates).

 

3.             Compensation for Services.  In consideration for the services
rendered to the Employer, the Executive shall be compensated as follows:

 

A.            Base Salary.  The Executive shall be compensated at the rate of
$150,000 per year (“Base Salary”).  The Executive’s Base Salary, subject to
applicable withholding and authorized deductions, shall be paid in equal
installments, in accordance with the usual and customary payroll practices of
the Employer.   In the event of the resignation, dismissal, disability or death
of the Employer’s current President and CEO (Jack H. Brier), the Executive’s
Base Salary will increase to the prior year’s W-2 earnings of the Executive.

 

2

--------------------------------------------------------------------------------

 

 

B.            Bonus.  The Board of Directors or the Chief Executive Officer of
the Employer may, in its discretion, grant performance bonuses to the Executive,
in addition to the compensation described herein, based on performance relating
to events such as, but not limited to, acquisitions, establishment of
subsidiaries or affiliates, expansion of the Employer, or corporate revenues or
profits. A schedule of bonus opportunities shall be provided to the Executive by
February 1st each calendar year.

 

C.            Benefits.  During the term of this Agreement, subject to the final
paragraph of this Section 3.C, the Executive shall receive the following
benefits (together, the “Other Benefits”):

 

(i)            The Executive will be entitled to participate in all incentive,
retirement, profit-sharing, life, medical, disability and other benefit plans
and programs as are from time to time generally available to other executives of
the Company with comparable responsibilities, subject to the provisions of those
programs.  Without limiting the generality of the foregoing, the Company will
provide the Employee with basic health and medical benefits on the terms that
such benefits are provided to other team members of the Employer with comparable
responsibilities. 

 

(ii)          The Employer will reimburse Executive $100 per month for a cell
phone and related service for business purposes and shall provide reasonable
items the Executive deems necessary in the performance of his duties.

 

(iii)           The Executive shall be eligible to participate in all leave
policies and “fringe” benefit programs, including, but not limited to, sick
leave, personal leave, insurance programs and pension and/or profit sharing
plans, as and to the extent the same are from time to time made available to
employees of the Employer.

 

3

--------------------------------------------------------------------------------

 

 

(iv)      The Employer shall pay the Executive’s annual Society of Actuaries and
American Academy of Actuaries dues.

 

(v)       The Employer shall pay for the Executive to attend two professional
development conferences each calendar year. Employer shall pay for the cost of
the conference, transportation, lodging, and meals for the Executive and
Executive’s spouse.      

 

Anything herein to the contrary notwithstanding, however, the Executive’s
eligibility, participation and benefit entitlement for each of the foregoing
policies, plans, programs or benefits shall be subject to all of the terms and
conditions of each such policy, plan or program and any third party contracts,
agreements or policies of insurance which may be applicable thereto; and the
Employer expressly reserves the right, either with or without notice, to
terminate, curtail or otherwise modify, change, amend or modify any such policy,
plan or program in whole or in part on a prospective basis at any time.

 

D.            Continuation of Salary During Illness.  If the Executive shall
become ill or temporarily disabled and shall be absent from work by reason
thereof, the Employer shall continue the Executive’s salary during said period
of illness or disability as may be necessary to permit the Executive to qualify
for any disability income insurance maintained by the Executive.

 

E.             Annual Physical.  On or prior to August 1 of each year, at the
Employer’s expense, the Executive shall obtain a physical examination. The scope
of such physical examination shall be of a type and nature similar to medical
examinations required of key executives in similar businesses from time to time,
and shall be determined in the reasonable discretion of the Employer.

 

4.             Expense Reimbursement.  The Employer agrees to reimburse the
Executive, in accordance with the Employer’s usual and customary practices, for
all ordinary and necessary business expenses which are reasonably and
necessarily incurred by the Executive in the course of performing his duties on
the Employer’s behalf under this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

5.             Term.  Subject to the remaining provisions of this Section 5, the
term of this Agreement shall be a period of three (3) years, commencing on the
Effective Date and continuing until January 31, 2021 (the “Termination Date”). 
Prior to each anniversary of the Effective Date, or within 30 days thereafter,
the Employer’s Board of Directors shall consider and vote upon a proposal to
renew and extend the term of this Agreement.  Such consideration and vote shall
occur at a duly called meeting of the Board of Directors at which a quorum is
present.  If a majority of the members of the Board of Directors present at such
meeting votes in favor of renewal, and if the Executive does not object to such
renewal, the term of this Agreement shall automatically be extended for a period
of one (1) year and the Termination Date likewise shall be deferred by one
(1) year.  Thus, by way of example:

 

(i)            If the Board of Directors approves a renewal pursuant to this
Section 5 prior to the first anniversary of the Effective Date or within 30 days
thereafter, and if the Executive does not object, the term of this Agreement
shall run through January 31, 2022, and January 31, 2022 shall become the
Termination Date.

 

(ii)           If the Board of Directors does not approve a renewal pursuant to
this Section 5 prior to the Effective Date or within 30 days thereafter, or if
the Executive objects to the renewal, the term of this Agreement shall continue
to run through January 31, 2021, and January 31, 2021 shall remain the
Termination Date.

 

(iii)          If, after approving the first renewal as provided in subsection
(i) above, the Board of Directors approves a second renewal pursuant to this
Section 5 prior to the second anniversary of the Effective Date or within 30
days thereafter, and if the Executive does not object, the term of this
Agreement shall run through January 31, 2023, and January 31, 2023 shall become
the Termination Date.

 

(iv)          If, after approving the first renewal as provided in subsection
(i) above, the Board of Directors does not approve a second renewal pursuant to
this Section 5 prior to the second anniversary of the Effective Date or within
30 days thereafter, or the Executive objects to the second renewal, the term of
this Agreement shall continue run through January 31, 2022, and January 31, 2022
shall remain the Termination Date.

 

5

--------------------------------------------------------------------------------

 

 

Additional renewals of this Agreement shall continue to be considered and voted
upon by the Employer’s Board of Directors in a like manner and with a like
effect in subsequent years on an annual basis in accordance with this
Section 5.  The period between the Effective Date and the Termination Date, as
determined and extended pursuant to this Section 5, is hereinafter referred to
as the “Term” of this Agreement.

 

6.             Termination.  This Agreement may be terminated as follows:

 

A.            Expiration of the Term.  This Agreement shall automatically
terminate upon expiration of the Term of this Agreement or may be extended
pursuant to Section 5.

 

B.            Death.  This Agreement shall immediately terminate upon the event
of the Executive’s death.

 

C.            Disability.  Subject to Section 3.D, this Agreement shall
immediately terminate in the event the Executive is Permanently Disabled, has
exhausted all available leave, and is unable to return to work and perform the
essential functions of his employment. “Permanently Disabled” shall mean a
physical or mental impairment rendering the Executive substantially unable to
carry out his then currently assigned day-to-day functions as an employee of the
Employer for any period of six (6) consecutive months.  Any dispute as to
whether the Executive is Permanently Disabled, and the date on which such
incapacity commenced shall be resolved by the Board of Directors with the
assistance of a physician selected by the Employer.  The decision of the Board
of Directors shall be final and binding upon the Executive and the Employer.  If
the Executive does not cooperate in providing the Board of Directors access to
needed information upon which a determination can be made, then the Board of
Directors shall have no continued obligation to consult with a physician and
will have authority to determine incapacity on its own.

 

6

--------------------------------------------------------------------------------

 

 

D.            Involuntary Termination for Good Cause.  The Employer may
terminate the Executive’s employment at any time during the Term of this
Agreement for Good Cause.  “Good Cause” shall be deemed to exist if, and only
if:

 

(i)            Executive willfully engages in an act or omission constituting
dishonesty, breach of fiduciary duty or intentional wrongdoing or malfeasance,
including without limitation knowing falsification of the financial books or
records of the Employer (or its subsidiaries or affiliates), embezzlement of
funds from the Employer (or its subsidiaries or affiliates) or other similar
fraud; provided, however, that a breach of fiduciary duty shall not be deemed to
occur or exist as a result of any business decision made by Executive that is
protected by the “business judgment rule” as adopted by courts applying the
General Corporation Law of the State of Kansas;

 

(ii)           Executive is indicted for, is charged by information for, is
convicted of, or enters a plea of guilty or nolo contendere to a crime involving
fraud, dishonesty, or harassment;

 

(iii)          Executive is indicted for, is charged by information for, is
convicted of, or enters a plea of guilty or nolo contendere to a felony or other
crime which has or may have a material adverse effect on Executive’s ability to
carry out his duties under this Agreement or reflect adversely on the
reputation, interests, or activities of the Employer (or its subsidiaries or
affiliates) or its policyholders;

 

(iv)          Executive habitually abuses alcohol, illegal drugs or controlled
substances or non-prescribed prescription medicine;

 

(v)           Executive materially breaches the terms of any agreement between
Executive and the Employer (or its subsidiaries or affiliates) relating to
Executive’s employment, or materially fails to satisfy the conditions and
requirements of Executive’s employment with the Employer (or its subsidiaries or
affiliates), and such breach or failure remains uncured for more than 60 days
following receipt by Executive of written notice from the Employer specifying
the nature of the breach or failure and demanding cure thereof; or

 

7

--------------------------------------------------------------------------------

 

 

(vi)          Executive engages in acts or omissions constituting gross
negligence by Executive in the performance (or non-performance) of his duties
hereunder.

 

7.             Effect of Termination.  In the event the Executive’s employment
is terminated pursuant to Section 6.A, 6.B, 6.C or 6.D above, the Executive
shall only be entitled to receive that portion of his Base Salary which has been
earned up to the date of such termination, in addition to Other Benefits through
the date of such termination and the reimbursement of any expenses as provided
in Section 4.  In the event the Executive’s employment is terminated by the
employer for a reason other than those provided in Section 6.A, 6.B., 6.C. or
6.D, the Executive shall be entitled to the amounts set forth in Section 9
below.

 

8.             Resignation or Retirement; Effect.  If the Executive resigns
without Good Reason (as defined below) or retires during the Term of this
Agreement, the Executive shall only receive his Base Salary and Other Benefits
through the effective date of his resignation or retirement. If the Executive
resigns with Good Reason, he shall be entitled to the amounts set forth in
Section 9 below.  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Sections 1 and 2 of this Agreement, or any other action by the Employer,
USALSC or DCL which results in a diminution in such position, authority, duties
or responsibilities, including a change in the reporting relationship of
Executive to the Chief Executive Officer of the Employer which has that effect,
but excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Employer, USALSC or DCL
promptly after receipt of notice thereof given by the Executive;

 

(ii)           any failure by the Employer to comply with any of the provisions
of Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Employer promptly after receipt of notice thereof given by the Executive;

 

8

--------------------------------------------------------------------------------

 

 

(iii)          the Employer requiring the Executive to be based at any office or
location other than Topeka, Kansas without the Executive’s consent;

 

(iv)          any purported termination by the Employer of the Executive’s
employment otherwise than as expressly permitted by this Agreement;

 

(v)           any failure by the Employer’s Board of Directors to consider and
vote upon a proposal to renew and extend the Term of this Agreement on an annual
basis in accordance with Section 5; provided, however, that the failure of the
Board of Directors to vote in favor of renewal and extension shall not
constitute Good Reason as long as the renewal and extension were considered, and
a vote taken;

 

(vi)          resignation by the Executive for any reason within three
(3) months after a Change in Control.  As used herein, “Change in Control”
means:

 

(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than an employee benefit plan (or related trust)
sponsored or maintained by the Employer or any of its affiliates, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than twenty-five percent (25%) of the then outstanding voting securities
of the Employer or USALSC entitled to vote generally in the election of
directors, or of equity securities having a value equal to more than twenty-five
percent (25%) of the total value of all shares of stock of the Employer or
USALSC;

 

(b)           individuals who as of the effective date of this Agreement
constitute the Board of Directors and subsequently elected members of the Board
of Directors of the Employer whose election is approved or recommended by at
least a majority of such current members or their successors whose election was
so approved or recommended, cease for any reason to constitute at least a
majority of the Board of Directors of the Employer; or

 

9

--------------------------------------------------------------------------------

 

 

(c)            approval by the shareholders of the Employer of (1) a merger,
reorganization or consolidation with respect to which the individuals and
entities who were the respective beneficial owners of the voting securities of
the Employer immediately before such merger, reorganization or consolidation do
not, after such merger, reorganization or consolidation, beneficially own,
directly or indirectly, more than fifty percent (50%) of respectively, the then
outstanding common shares or other voting securities and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of Directors of the corporation or limited liability company
resulting from such merger, reorganization or consolidation, (2) a liquidation
or dissolution of the Employer or (3) the sale or other disposition of all or
substantially all of the assets or stock of USALSC by the Employer.

 

(vii)      resignation by the Executive after three (3) months, but before six
(6) months, after a Change in Leadership if the reason for the resignation is
that irreconcilable differences exist between the Executive and the new
leadership.  As used herein, “Change in Leadership” means that a person other
the Executive is appointed to replace Jack H. Brier as President and Chief
Executive Officer of the Employer to whom the Executive reports after the Change
in Leadership.

 

(viii)         the Employer, USALSC or DCL materially breaches the terms of any
agreement between the Executive and the Employer, USALSC or DCL relating to the
Executive’s employment, or materially fails to satisfy the conditions and
requirements of this Agreement, and such breach or failure by its nature is
incapable of being cured, or such breach or failure remains uncured for more
than 30 days following receipt by the Employer of written notice from  the
Executive specifying the nature of the breach or failure and demanding the cure
thereof.

 

Notwithstanding anything herein to the contrary, in the event the Executive
shall resign and terminate his employment for Good Reason hereunder, the
Executive shall give written notice to the Employer specifying in detail the
reason or reasons for the Executive’s termination.

 

10

--------------------------------------------------------------------------------

 

 

9.             Severance; Liquidated Damages.  If the Employer terminates the
Executive’s employment under this Agreement during the Term for a reason other
than those provided in Sections 6.A, 6.B, 6.C and 6.D, or if the Executive
resigns and terminates this Agreement for Good Reason as provided in Section 8,
the Employer shall pay to the Executive that portion of his Base Salary which
has been earned up to the date of such termination, in addition to Other
Benefits through the date of such termination and the reimbursement of any
expenses as provided in Section 4.  In addition, in any such event, the Employer
shall (i) pay to the Executive within 30 days following the date of such
termination an amount equal to the Executive’s highest full year W-2 earnings
from the previous three years (the “Liquidated Damages Amount”) and
(ii) continue to provide the Executive with the Other Benefits for a period of
twelve (12) months. The Employer and the Executive agree that the Executive
shall have no duty to mitigate his losses or obtain other employment.  If the
Executive obtains other employment, it shall not affect his right to payment
under this Section. The parties have bargained for and agreed to the foregoing
severance and liquidated damages provision, given consideration to the fact that
the Executive will lose certain benefits related to his position, which are
extremely difficult to determine with certainty.  The parties agree that payment
of the severance liquidated damages provided in this Section to the Executive
shall constitute adequate and reasonable compensation to the Executive for the
damages and injury suffered by him because of such termination of this Agreement
by the Employer for a reason other than those provided in Sections 6.A, 6.B, 6.C
and 6.D or by the Executive with Good Reason.

  

10.     Arbitration (a) Any disputes arising under or in connection with this
agreement shall be resolved by arbitration, to be held in Topeka, Kansas in
accordance with the rules and procedures of the American Arbitration Association
and the State of Kansas. (b) All costs, fees and expenses, including attorney’s
fees of both Employee and Employer, of any arbitration in connection with this
agreement which results in any decision or settlement requiring Employer to make
a payment to Executive, shall be borne by, and be the obligation of, Employer.
In no event shall Executive be required to reimburse Employer for any of the
costs and expenses incurred by Employer relating to such arbitration. The
obligation of Employer under this section shall survive the termination of this
agreement (whether such termination is by Employer, by Executive, upon the
expiration of this agreement or otherwise). (c) Pending the outcome or
resolution of any arbitration, Employer shall continue payment of all amounts
owing to Executive without regard to any dispute.

 

11

--------------------------------------------------------------------------------

 

 

11.           Confidentiality/Nondisclosure.  The Executive agrees that all
information relating to the Employer and its business, financial and/or
professional affairs which is obtained by the Executive in the course of his
employment has substantial value and shall at all times be and remain the sole
and exclusive property of the Employer.  Executive further agrees during the
term of this Agreement and thereafter, to maintain and keep all Confidential
Information, as hereinafter defined, strictly confidential and to not disclose
the same in any form to any person, firm or entity, or use the same for any
purpose whatsoever except as may be necessary and appropriate in connection with
the performance of the Executive’s duties hereunder, or to the extent such
disclosures are required by law.  For the purposes of this Agreement,
“Confidential Information” shall include, but not be limited to, all nonpublic
information pertaining to or in any way connected with the Employer’s present or
future products or services or any component parts thereof, the Employer’s
designs, routines, standards, and procedures, all research, development,
discoveries, improvements, applications, enhancements, and inventions, whether
or not patentable or subject to copyright protection, undertaken or made in
connection therewith; all information relating to the Employer’s customers,
clients and accounts, and contractees, and all information related to
executives, executive relations, personnel or pay practices, marketing plans,
business plans, business or marketing research; and all information relating to
the Employer’s financial and/or other business affairs; and all files,
documents, contracts, materials, listings, computer programs, printouts, source
codes, drawings, specifications, processes, applications, techniques, routines,
formulas and information of every name, nature or description, whether or not
the same is in machine readable form or reduced to writing, which pertains
thereto.

 

All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Employer’s business which
Executive shall prepare or receive from the Employer shall remain the Employer’s
sole and exclusive property. Upon termination of this agreement, Executive shall
promptly return to the Employer all property of the Employer in his possession.
Executive shall not copy or cause to be copied, print out or cause to be printed
out any software, documents or other materials originating with or belonging to
the Employer. Executive additionally represents that, upon termination of his
employment with Employer, he will not retain in his possession any such
software, computers, passwords, documents or other materials.

 

12

--------------------------------------------------------------------------------

 

 

         Executive agrees that both during and after his employment he shall, at
the request of the Employer, render all assistance and perform all lawful acts
that the Employer considers necessary or advisable in connection with any
litigation involving the Employer or any director, officer, employee,
shareholder, agent, representative, consultant, client or vendor of the
Employer.

 

12.           Noncompete Covenant.  Executive agrees that for a period of one
year following the termination of this Agreement he will not (1) solicit any
shareholder, policyholder, or employee of Employer, to become a shareholder or
policyholder of any competitor or anticipated competitor of the Employer; or (2)
solicit any employee, agent, or independent contractor of Employer to become an
employee, agent or independent contractor of any competitor or anticipated
competitor of the Employer.

 Executive agrees to deliver promptly to Employer on termination of the
Executive's employment by the Employer or the Executive, or at any time Employer
may so request, all memoranda, notes, records, reports, and other documents (and
all copies thereof) relating to Employer's and its affiliates' businesses which
the Executive may then possess or have under his control. Notwithstanding the
foregoing, the Executive may retain his contacts, calendar, personal
correspondence and any compensation information or other information necessary
for tax return purposes.

 

13.           Remedies in the Event of Breach; Specific Performance.  The
parties acknowledge that the Employer’s remedies at law for breach of the
covenants contained in Sections 11 and 12 hereof by the Executive are
inadequate, that irreparable harm is likely to result in the event of a breach
of such covenants and that monetary damage alone will not compensate for such
damage. Therefore, the Executive waives any and all defenses that an adequate
remedy at law exists in the event of any action by the Employer to enforce any
one or more of the covenants set forth in Sections 11 and 12 hereof, and the
Executive agrees that the Employer shall be entitled to injunctive relief, as
well as such other relief as may be available at law or in equity, including,
but not limited to, specific performance and/or damages to the extent the same
can be quantified and proven.

 

14.           Severability.  Invalidity of any provision of this Agreement
including, but not by way of limitation, any provision of Sections 8, 10, 11, or
12 hereof shall not render invalid any of the other provisions of this Agreement
(including, but not by way of limitation, any of the other provisions of said
sections and/or of said specifically enumerated subsections).

 

13

--------------------------------------------------------------------------------

 

 

15.           Miscellaneous Provisions.

 

A.            Successor and Assigns.  This Agreement is personal in nature and
the Executive may not assign or delegate any rights or obligations hereunder
without first obtaining the express written consent of the Employer.  The
rights, benefits, and obligations of the Employer under this Agreement and all
covenants and agreements pertaining thereto hereunder shall be assignable by the
Employer and shall inure to the benefit of and be enforceable by or against its
successors and assigns, provided the Employer shall remain liable to the
Executive for the performance of all obligations to be performed by it
hereunder.

 

B.            Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes and
replaces all prior agreements or understandings and all negotiations,
discussions, arrangements, and understandings with respect thereto.

 

C.            Binding Effect.  This Agreement shall be binding upon the parties
and their respective heirs, personal representatives, administrators, trustees,
successors, and permitted assigns.

 

D.            Amendment or Modification.  No amendment or modification of this
Agreement shall be binding unless executed in writing by the parties hereto.

 

E.             Kansas law.  Employer and Executive agree that this Agreement
shall be governed by and construed according to the laws of the State of Kansas.

 

F.             Interpretations.  Any uncertainty or ambiguity existing herein
shall not be interpreted against either party because such party prepared any
portion of this Agreement, but shall be interpreted according to the application
of rules of interpretation of contracts generally.  The headings used in this
Agreement are inserted for convenience and reference only and are not intended
to be an integral part of or to affect the meaning or interpretation of this
Agreement.

 

14

--------------------------------------------------------------------------------

 

 

G.            Notices.  Any notice required to be given in writing by any party
to this Agreement may be delivered personally or by certified mail.  Any such
notice directed to the Employer shall be addressed to the Employer at PO Box
4026, Topeka, KS 66604, Attention: Chairman, Board of Directors; or to such
other address as the Employer may from time to time designate in writing to the
Executive.  Any notice addressed to the Executive shall be addressed to his
personal residence at 3720 SW Cobblestone Pl, Topeka, KS 66610 or to such other
address as the Executive may from time to time designate in writing to the
Employer.

 

H.            Survival.  Anything herein to the contrary notwithstanding, the
rights and obligations of the parties hereunder which by their terms contemplate
or require performance or obligations which extend beyond or occur after the
termination of this Agreement, specifically including, but not limited to, the
payments to the Executive provided for in Sections 7 and 9, the indemnification
of Executive provided in Section 10, the use of Confidential Information set
forth in Section 11, and the Noncompete Covenant set forth in Section 12 shall
survive

termination of this Agreement and shall be and remain fully enforceable as
between the parties in accordance with their terms.

 

I.              Voluntary Execution.  Each of the Executive and the Employer is
signing this Agreement knowingly and voluntarily.  The Executive and the
Employer have been given the opportunity to consult with independent counsel of
their choice regarding their rights under this Agreement. 

 

J.             Signatures.  This Agreement may be executed in counterparts, both
of which shall be one and the same Agreement.

 

IN WITNESS WHEREOF, the Employer and the Executive have caused this Agreement to
be signed, effective as of the date and year first above written, fully
intending the same to be binding upon themselves and their respective heirs,
personal representatives, trustees, successors, receivers and assigns.

 

15

--------------------------------------------------------------------------------

 

 

 

US Alliance Corporation

 

 

 

 

Date: June 4, 2018

By:

/s/ Jack H. Brier

 

 

Jack H. Brier, Chairman

 

 

 

 

 

EXECUTIVE

 

 

 

 

Date: June 4, 2018

By:

/s/ Jeffrey Brown

 

 

Jeffrey Brown

 

 

16